Citation Nr: 1508985	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-31 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial compensable disability rating for post vasectomy pain syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1988 to March 1997.

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and March 2014 rating decisions by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  In October 2013, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for hypertension and entitlement to an initial compensable rating for post vasectomy pain syndrome are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A cervical spine disability is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of that service, that disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of that disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309, to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309 (2014); Walker v. Shinseki, 708 F.3d 1331, (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that his current cervical spine disability is a result of active service, and specifically that it resulted from an August 1995 motor vehicle accident (MVA) when he suffered a cervical sprain.  

A review of the service medical records show that in August 1995, the Veteran sought emergency treatment for left-sided neck pain related to an earlier MVA.  He was assigned a diagnosis of cervical strain, given a neck collar, and prescribed NSAID pain relievers and a muscle relaxer.  There is no indication the Veteran sought follow up treatment or that he continued to complain of neck or cervical spine pain while on active service.  

At a September 2008 VA examination, the Veteran reported neck pain that had been unremitting since an August 1995 MVA.  After examination, the VA examiner assigned a diagnosis of cervical spondylosis and opined that the disability was less likely as not related to active service, to include the in-service MVA, as there was insufficient data available regarding severity and chronicity of the condition to establish a persuasive link to the in-service event in 1995.  

At a February 2014 VA examination, the Veteran again reported that his neck pain began in 1995, and had remained consistent since that time.  After examination, the VA examiner assigned diagnoses of degenerative joint disease (DJD) and cervical spondylosis.  The examiner opined that the Veteran's cervical spine disabilities were less likely than not caused by or the result of active service and explained that while the service medical records showed the Veteran was treated for a cervical strain after the August 1995 MVA, there was no evidence of chronicity of the disability noted in the service medical records or in post-service medical records.  

The Board finds the VA opinions of record to be inadequate.  The examiners in both the September 2008 and the February 2014 VA examinations did not consider the Veteran's competent and credible reports that he had been suffering from neck pain since the in-service MVA.  Notably, the February 2014 VA examiner was specifically instructed by the Board's December 2013 remand to consider the Veteran's statements when forming the requested medical opinion.  However, there is no indication that the examiner did so.  Therefore, the opinions of record cannot serve as the basis for denial.

Post-service private and VA treatment records show that the Veteran has consistently reported that his neck pain began following an August 1995 MVA while on active service.  The post-service treatment records provide no indication that the Veteran has reported to his treatment providers that he sustained any post-service injuries to his neck or his cervical spine.  

At an October 2012 Board hearing, and in statements of record, the Veteran has reported that his neck disability manifested during active service as a result of the August 1995 MVA, and that he has continued to have symptoms since that time.  At the October 2012 hearing, the Veteran explained that he did not continue to receive treatment during active service because he learned to "deal with the pain," rather than going to the medical clinic, and took ibuprofen as needed.

The Board notes that the Veteran is competent to report that he injured his neck during active service and that he has continued to experience neck pain since his separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran credible in that assertion. 

Based on the evidence of record, the Board finds that the evidence for and against the claim is at least in equipoise.  Therefore, the benefit of the doubt must be resolved in favor of the Veteran.  Therefore, the Board finds that the evidence of record shows a credible continuity of symptomatology of neck pain from an inservice MVA that has been diagnosed as arthritis.  Accordingly, entitlement to service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is granted. 



REMAND

The Veteran submitted a statement in June 2014 that the Board finds to be a timely notice of disagreement with the denial of entitlement to service connection for hypertension in the March 2014 rating decision.  A review of the record shows that the Veteran was not furnished a statement of the case in response to his notice of disagreement.  Where a notice of disagreement has been filed, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to an initial compensable rating for post vasectomy pain syndrome, the Board finds that a new VA examination is warranted.  The Board notes that in accordance with the December 2013 remand, the Veteran was provided a February 2014 VA examination.  However, the Veteran has alleged that examination was inadequate as the examiner did not accurately document his reports of pain and when his pain occurred.  The Board is unable to resolve that dispute without additional medical evidence.  Therefore, the Board finds that the Veteran should be provided a new VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the issue of entitlement to service connection for hypertension.  Inform the Veteran of the requirements to perfect an appeal.  If the Veteran perfects an appeal, return the case to the Board.

2.  Schedule the Veteran for a VA examination of post vasectomy pain syndrome by an examiner different from the February 2014 VA examiner.  The examiner must review the claims file and should note that review in the report.  All necessary tests and studies should be conducted.  The examiner is asked to make the following medical determinations: 

(a)  Provide a current diagnosis and identify all residuals attributable to the Veteran's post-vasectomy pain syndrome, and specifically address whether any erectile dysfunction is related to the post-vasectomy pain syndrome, with an explanation as to why or why not.  Include a review of the relevant medical history including any relevant surgical history or recommendations for surgery, resulting hospitalization, drug therapy, and any other relevant treatment.  Fully describe all symptoms attributable to the diagnoses provided and manifestations identified.  

(b)  Identify all associated manifestations or symptoms of the service connected post vasectomy pain syndrome, specifically including a determination as to whether the Veteran has a penile deformity or loss of erectile power. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


